Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 1 of 17 Page ID #:6




                     EXHIBIT A
                               Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 2 of 17 Page ID #:7
Flectronically FILED by Superior Court of California, County of Los Angeles on 04/24/20200Q4 t3 PMOShgrri R. Carter, Executive Officer/Clerk of Court, by J. Lara,Deputy Clerk
                                                                                     2 SICV15 Sb                                                                            SUM-100
                                                           ~+ ~/~~/~^'~+
                                                           a7U1 V I 1 V I®1 ~1 ~7                                                               FOR COURT USE ONL Y
                                                                                                                                            (SOLO PARA USO DE LA CORTE)
                                                   (C1TACl®N JUDOC/AL)                                                      I


       NOTICE TO DEFENDANT:
       (AVISO AL DEMANDADO):
       Alaska Airlines, Inc., and Does 1-15, inclusive

       YOU ARE BEING SUED BY PLAINTIFF:
       (LO ESTA DEMANDANDO EL DEMANDANTE):
       Sean Chang, a minor, by and through his Guardian ad litem
       Edgar Chang; Edgar Chang; and Sophia Chang
        NOTICE! You have been sued. The court may decide against you without your being heard un!ess you respond within 30 days. Read the information
        be!ow.
           You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
        served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
        case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
        Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the fi!ing fee, ask
        the court c!erk for a fee waiver form. If you do not fi!e your response on time, you may lose the case by default, and your wages, money, and property
        may be taken without further warning from the court.
           There are other lega! requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
        referral service. If you cannot afford an attorney, you may be e!igible for free legal services from a nonprofit legal services program. You can !ocate
        these nonprofit groups at the California Lega! Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
        (www.courtinfo.ca.gov/selfhelp), or by contacting your !ocal court or county bar association. NOTE: The court has a statutory lien for waived fees and
        costs on any sett!ement or arbitration award of $10,000 or more in a civil case. The court's !ien must be paid before the court will dismiss the case.
        IAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versidn. Lea la informacidn a
        continuacidn.
           Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citacidn y papeles legales para presentar una respuesta por escrito en esta
        corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefonica no lo protegen. Su respuesta por escrito tiene que estar
        en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
        Puede encontrar estos formularios de la corte y mas lnformacidn en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
        biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagar /a cuota de presentaci6n, pida a/ secretario de /a corte
        que le de un formulario de exencidn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
        podra quitar su sueldo, dinero y bienes sin mas advertencia.
            Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
        remision a abogados. Si no puede pagara un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
        programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
        (www.lawhelpca!ifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
        colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por Imponer un gravamen sobre
        cua/quier recuperacion de $10, 000 o mas de va/or recibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civi/. Tiene que
        paqar el qravamen de la corte antes de que la corte pueda desechar el caso.
                                                                                                                                CASE NUMBER
       The name and address of the court is:                                                                                    (Numero del Caso):
       (EI nombre y direccidn de la corte es):                                                                                  20STCV15085
       Spring Street Courthouse
       312 North Spring Street
       Los Angeles, CA 90012
       The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
       (EI nombre, la direccidn y el numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
       Edward W. Hess, Jr., Phillip B. Nghiem, Hess- & Nghiem
       550 Parkcenter Drive, Suite 105, Santa Ana, CA 92705
       657-333-5726
       DATE: 0V 24f 2 0 20 Sherri R. CarterExecutive Officerf Clerkaf Caurt Clerk, by                                                  J. LarR                                      Deputy
       (Fecha)                                                                (Secretario)               —                                                                        (Adjunto)
       (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
       (Para prueba de entrega de esta citacion use el formulario Proof of Service of Summons, (POS-010)).
                                                      NOTICE TO THE PERSON SERVED: You are served
                                                      1. Eias an individual defendant.
                                                      2.        as the person sued under the fictitious name of (specify):
            ,a{'"'`:; ~`' ;'yy ''~•; '~1•.


                                                      3.       on behalf of (specify): /f//L,_S /~~ ~l r l ( " ~ s/ /ff ~-.
            ~ ;- 4; ~1!';, +~;`y.~•;:,.•,;',.~             under:        CCP 416.10 (corporation)                     CCP 416.60 (minor)
              ,+ ~ •~:i' ~"r~.                                           CCP 416.20 (defunct corporation)         ~ CCP 416.70 (conservatee)
                                                                            CCP 416.40 (association or partnership)                            CCP 416.90 (authorized person)
                                                                            other (specify):
                                                      4. Efl"'
                                                             by personal delivery on (date):
                                                                                                                                                                                  Page 1 of 1
       FormAdopted for Mandatory. Use                                                                                                                Code of Civil Procedure §§ 412.20, 465
        Judicial Council of California    /~fp ESsential
        SUM-100 [Rev. July 1. 20091       I~LL~y r=-I                                                                                                                 wv✓w. courtinro. ca.gov
                                          ceb.com ,5— FORi1S'
                    Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 3 of 17 Page ID #:8



                                                                                                                                   CIV-010
      ATTORNEY (Name, State 6arnumber, andaddiess):                                                          FOR COURTUSEONLY
        Phillip B. Nghiem (SBN: 291525) Edward W. Hess, Jr. (SBN: 81902)
        Hess & Nghlem
        550 Parkcenter Drive, Suite 105
r~      Santa Ana, CA 92705
                TELEPF{ONE NO.:        657-333-5726       FAX NO. (opGonal): 877-488-3234
      E-MAIL ADDRESS (Optional):
         ATTORNEY FOR (Nama): Plaintiff Ed ar Chan , GAL for Sean Chan
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOs Angeles
              STREETADDRESS:           111 North Hlll Jtreet
              MAILING ADDRESS:
             CITY AND zIP CODE:        Los Angeles, CA 90012
                 BRANCH NAME:          Stanley   Mosk Courthouse
              PLAINTIFFIPETITIONER: Edgar Charig, GAL for Sean Chang

       DEFENDANT/RESPONDENT:                 Alaska Airliries, lnc.

                           APPLICATION AND ORDER FOR APPOINTMENT                                  CASE NUMBER:
                                        OF GUARDIAN AD LITEM—CIVIL                                                     ,1
                                                                                                  2 OST CV                  15 08 5
                                            M EX PARTE
        NOTE: This form Is for use ln civil proceedings In which a party is a mfnor, an lncapacitated person, or a person for
        whom a conservator has been appofnted A party who seeks the appointment of a guardian ad litem in a family law or
        juventle proceeding should use form FL-935. A party who seeks the appointment of a guardian ad litem in a probate
        proceeding shou/d use form DE-350/GC-100. An individual cannot act as a guardian ad litem unless he or she is
ui      represented by an attorney or is an attomey.

        Applicant (name): Edgar Chang                                                       is
        a.       the parent of (name): Sean Chang
        b.      the guardian of (name):
        c.      the conservator of (name):
        d.      a party to the suit.
        e. 0 the minor to be represented (if the minor is 14 years of age or older).
        f. 0 another interested person (specify capacity):

     2. This application seeks the appointment of the following person as guardian ad litem (state name, address, and telephone number):
        Edgar Chang
        1911 San Carlos Avenue, Allen, TX 75002
        310-993-2225
     3. The guardian ad litem is to represent the interests of the following person (state name, address, and telephone number):
        Sean Chang
        1911 San Carlos Avenue, Allen, TX 75002
        310-993-2225
     4. The person to be represented is:
         a. 0 a minor (date ofbtrth): 06-23-2006
         b.      an incompetent person.
         c.      a person forwhom a conservator has been appointed.
     5. The court should appoint a guardian ad litem because:
        a. = the person named in item 3 has a ccause or causes of action on which suit should be brought (descrlbe):




        0 Continued on Attachment 5a.


     FonnAdoptedforMandatoryUse                       APPLICATION AND ORDER FOR APPOINTMENT                                 CodeofciwlProcedure,
       JudidalCouncilotCalifomia                                                                                                            .
      CIV-010 [Rev. January 1, 2008]                        OF GUARDIAN AD LITEM—CIVIL                                               §372e1~
            Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 4 of 17 Page ID #:9




                                                                                                                                                 CIV-01 d
_     PLAINT(FFIPETITIONER: I~dgar Chang, GAL for Sean Chang                                                    CASE NUMaER.

 DEFENDANT/RESPONDENT: Alas{Ca AIrI(nes, Inc.

5. b. = more than 10 days have elapsed since the summans in the above-entttied matter was served on the person named
            in item 3, and no application for the appointment of a guardian ad iitem has been made by the person identified in
            item 3 or any other person.
    c.          the person named in item 3 has no guardian or conservator of his or her estate.
    d. © the appointment of a guardian ad litem is necessary for the following reasons (specify):
                The Plaintiff, Sean Chang is a minor.




         = Continued on Attachment 5d.

6. The proposed guardian ad litem's relationship to the person he or she wiJl be representing is:
    a. 0 related (state relationship): Father
    b. 0 not related (specify capacity):

7. The proposed guaniian ad litem is fully competent and qualified to understand and protect the rights of the person he or she w[il
    represent and has no interests adverse to the interests of that person. (tf there are any issues of competency or quatirication or
    any possible adverse fnterests, descrfbe and explain why the proposed guardian should nevertheless be appointed):



         = Continued on Attachment 7.

 Edward W. fiess, Jr.
                               (TYPE OR PRINT NAME)


I decian: un      penalty of perjury under the laws of the State of Califomia lhat the foregoing is true antl correct.
oate: ~


 Edgar Chang                                                                          ~
                               (TYPE OR PRINT NAME)                                                             (SIGNATURE OF APPLtCANr)


                                                       CONSENT TO ACT AS GUARDIAN AD LITEM
1 consen t         7ppointment as guardian ad litem under the above petition.
Dat~ ~620                                                                                            .

_Sean Chang                                                                           ~
                               (rYPE OR PRINT NAtdE)                                                  (SIGNATURE OF PROPOSED GUARdAN AD Ln'EM)



                                                             ORDER 0 EX PARTE
 TFfE COURT FIHDS that it is reasonable and necessary to appoint a guardian ad iitem for the person named In Item 3 of the
 appiication, as requested.

 THE COURT ORDERS that (name):
 is hereby appointed as the guardian ad Ikem for (name):
 for the reasons set forth in item 5 of the appiication.
 Date:
                                                                                                                    JUDICIAL OFFiCER
                                                                                      O SIGNATURE FOLLOWS LA6T ATTAC}{MENT


clv.o,o(ReY. Ja.,s+y 1.2oos)                      APPLICATI;ON AND ORDER FOR APPOINTMENT                                                           Paae z orz
                                                           OF GUARDIAN AD LITEM—CIVIL
                          Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 5 of 17 Page ID #:10
                                                                                  20STCV15085
Electronically FILED by Superior Court of California, County of Los Angeles on 04/20/2020 03:05 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel,Deputy Clerk
                                                                                                                                                                      CM-010
           ATTORNEY OR PARTY WlTHOUT ATTORNEY N me, s! tg      rnumber and addn:ss :                                                       FOR CO!!RT USE OAILY
             Edward W. Hess, Jr., (SBN: 81~(~2) P~ilt~ip B.1~ghiem (S1BN: 291525)
             Hess & Nt;hiem
             550 Parkcenter Drive, Suite 105
             Santa Ana, CA 92705
                TELEPHONE NO.: 657-333-5726                  FAx No.: 877-488-3234
           ATTORNEY FOR (Nama): Plaintiffs Ed ar Chan , So hia Chan , Sean Chan
          SUPERIOR COURT OF CALIFORNIA, COUN7Y OF Los Angeles
                STREETADDRESS: I I I NOrth I"'Illl Street
                MAILINGADDRESS: I I I North Hlll Street        , Los Angeles, CA 90012
               CITY AND ZIP CODE: Lo$ An ele8 90012
                    BRANCH NAME: Stanley~oS        k Courthouse
            CASE NAME:
          — Chang v. Alaska Airlines, Inc.                                                                               CASE NUMBER:
                CIVIL CASE COVER SHEET                                     Complex Case Designation
          Q✓ Unlimited                     Limited                                                                        2 ~IST C?r 16 0196
                                                                      ~ Counter             0 Joinder
              (Amount                      (Amount
                                                                                                                         JUDGE:
                  demanded                 demanded is               Filed with first appearance by defendant
                  exceeds $25,000)         $25,000 or less)               (Cal. Rules of Court, rule 3.402)                DEPT:
                                                uOfllJ i—V i/elvYV IrruJL RJG liVrri(JIGIVv (Oee Ir(Dtr{I{iuverJ vrI FNGye ei.
              Check one box below for the case type that best describes thPs case:
             Auto Tort                                     Contract                             Provisiona[iy Comptex Civil Litigation
                                                           F—I Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
             H     Auto (22)
                   Uninsured motorist (46)
             Other PIIPDIWD (Personal InjurylProperty
                                                           0 Rule 3.740 collections (09)
                                                           0 Other collections (09)
                                                                                                ~ Antitrustlfrade regulation (03)
                                                                                                Q Construction defect (10)
             DamagelWrongful Death) Tort                   0 Insurance coverage (18)            Q Mass tort (40)
             Q Asbestos (04)                               Q Other contract (37)                Q Securities litigation (28)
             ~ Product liability (24)                      Real Property                        0 Environmental/Toxic tort (30)
             ~ Medical malpractice (45)                    Q Eminent domaiNlnverse              E7:1 Insurance coverage claims arising from the
             ~✓ Other PI/PDMfD (23)                              condemnation (14)                     above listed provisionally complex case
                                                                 Wrongful eviction (33)                types (41)
             Non-PIlPD/VYD (Other) Tort
                                                                                                Enforcement of Judgment
             0 Business tort/unfair business praclice (07) 0 Other real property (26)
             Q Civil rights (08)                           Unlawful Detainer                    = Enforcement of judgment (20)
             ® Defamation (13)                                   Commerciai    (31)             Miscellaneous Civil Complaint
             0 Fraud (16)                                        Residential (32)               ~ RICO (27)
             ~ Intellectual property (19)                        Drugs (38)                     ~ Other compiaint (not specffied above) (42)
             ~ Professional negligence (25)                Judicial Review                      Miscellaneous Clvil Petition
             0 Other non-PIIPDIWD tort (35)                      Asset forfeiture (05)          ~ Partnership and corporate govemance (21)
             Employroent                                   0 Petition re: arbiVation award (11) Q Other petition (not speclFed above) (43)
             Q Wrongful terminalion (36)                   Q Writ of mandate (02)
             Q Other empioyment (15)                       Q Other 'udicial review (39
          2. This case          is LLJ is not complex under rule 3.400 of the Califomia Rules of CourL If the case is complex, mark the
              factors requiring exceptional judicial management:
              a. ED Large number of separately represented parties            d. 0 Large number of witnesses
                  -1 Extensive motion practice raising difficult or novel e.
               b. E-                                                                            Coordination with refated actions pending in one or more courts
                           issues thatwill be time-consuming to resolve                         in other counties, states, or countries, or in a federal court
               c. ED Substantial amount of documentary evidence                        f.       Substantial postjudgment judicial supervision

          3. Remedies sought (check all that apply): a.© monetary b.0 nonmonetary; declaratory or injunctive relief C. = punitive
          4. Number of causes of action (specify): One
          5. This case = is✓~ is not a class action suit.
          6. If there ar~known related cases, ffle and serve a notice of related ca (Yo  use fo     M-015.)
         Date: April   , 2020                                                                                                       ,,41
         Edward W. Hess, Jr.

            • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
              under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
              in sanctions.
            • File this cover sheet in addition to any cover sheet required by local court rule.
            • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
              other parties to the action or proceeding.
            • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes on~.
                                                                                                                                             L. 1 or z
          Form Adopted for Mandatory Use                                                                                     Ca1. Rules of Court, rufes 2.30, 3.220, 3.40D-3.403, 3.740;
            Judidal Counal of Catifotnia                           CIVI'L CASE COVER SH EET                                          Cal. Standards of Judicial Adrrdnistration, std. 3.10
            CM-070 [Rev. Juty 1, 2007)                                                                                                                            wwrv.coudinlo.oa.gov
               Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 6 of 17 Page ID #:11


                                                                                                                                        CM-010
                                      INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                                      ~
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statis6cs about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties In Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attomey's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheef to designate whether the
case is compiex. If a plaintiff believes the case is complex under rule 3.400 of the Califomia Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff s designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                      Contract                                            Provisionally Complex Civll Litigatlon (Cal.
     Auto (22)-Personal Injury/Property            Breach of ContracUVltarranty (06)               Rules of Court Rules 3.400,    3R03)
        DamagelWrongful Death                          Breach of Rental/Lease                           Antitrustlfrade Regulation (03)
                                                           Contract (not unlavful detainer              Constrtrction Defect (10)
     Uninsured Motorist (46) (if the                                                                    Claims Involving Mass Tort (40)
        case Involves an uninsufed                              orwnongful evictfon)
                                                       Contract/Warranty Breach-Seller                  Securities Litigation (28)
         motorist claim subject to                                                                      EnvironmentaUToxic Tort (30)
        arbitration, check this item                        Plaintiff (not fraud ornegligence)
        Instead ofAuto)                                Negligent Breach of Contracf/                    Insurance Coverage Clalms
                                                           Warranty                                         (aris/ng from provisfonally complex
Other PlIPD/WD (Personal Injuryl
                                                       Other Breach of ContracWVarranty                     case type listed above) (41)
Property DamagelUlfrongful Death)
                                                   Collections (e.g., money owed, open              Enforcement of Judgment
Tort                                                                                                    Enforcement of Judgment (20)
     Asbestos (04)                                     book accounts) (09)
                                                       Collection Case~eller Plaintiff                      Abstract of Judgment (Out of
        Asbestos Property Damage                                                                                 County)
        Asbestos Personal Injury/                      Other Promissory Note/Collections
                                                           Case                                             Confession of Judgment (non-
              Wrongful Death
     Product Liability (not asbestos or            Insurance Coverage (not provisionally                         domestic relatlons)
        toxic%nvironmental) (24)                       complex) (18)                                        Sister State Judgment
     Medical Malpractice (45)                          Auto Subrogation                                     AdministraGve Agency Award
        Medical Malpractice-                           Other Coverrage                                          (not unpaid taxes)
                                                   Other Contract (37)                                      Petition/CerGfication of Entry of
             Physicians & Surgeons
                                                        Contractual Fraud                                       Judgment on Unpaid Taxes
          Other Professional Health Care
              Malpradice                               Other Contract Dispute                              Other Enforcement of Judgment
                                                Real Property                                                    Case
     Other PIIPDNVD (23)                                                                            Miscellaneous Civil Complafnt
         Premises Liability (e.g., siip            Eminent Domain/inverse
                                                       Condemnation (14)                               RICO (27)
              and fall)                                                                                Other Complaint (not specffied
           Intentional Bodily lnjury/PDNJD          Wrongful Eviction (33)
                                                                                                           above) (42)
             (e.g., assault, vandalism)             Oiher Real Properiy (e.g., quiet Eitle) (26)            Declaratory Relief Only
        Intentional InflPcBon of                        Writ of Possession of Real Property                 Injunctive Relief Only (non-
              Emotional Distress                        Mortgage Foreclosure                                     harassment)
        Negligent Infliction of                         Quiet TEfle                                         Mechanics Lien
              Emotional Distress                        Other Real Property (not eminent                   Other Commercial Complafnt
        Other PI/PDMID                                  domain, landlord/tenant or                               Case (non-tort/non-complex)
Non-PI/PDIWD (Other) Tort                               fon:cfosure)                                       Other Civil Complaint
     Business TorWnfair Business                Unlawful Detainer                                               (non-tort/non-complex)
        Practice (07)                               Commercial (31)                                 Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                   Partnership and Corporate
        false arrest) (not civfl                    Drugs (38) ('1f the case involves illegal               Govemance (21)
         harassment) (08)                              dnrgs, check this item; othenroise,               Other Petition (not specrFed
     Defamation (e.g., slander, libel)                  report as Commercial or Residential)                 above) (43)
         (13)                                   Judicial Revlew                                              Civil Harassmertt
   Fraud (16)                                       Asset Forfeiture (05)                                    Workplace Volence
   Intellectual Property (19)                       Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
   Professional Negligence (25)                     Writ of Mandate (02)                                         Abuse
       Legal Malpractice                                 Writ-Administrative Mandamus                        Election Contest
       Other Professional Malpractice                    Writ-Mandamus on Limited Court                      Petition for Name Change
           (not medical orlegal)                            Case Matter                                      Pef)tion for Relief From Late
   Other Non-PI/PDNW Tort (35)                           Writ-Other Limited Court Case                            Claim
Employment                                                  Review                                           Other Civil Petition
   Wrongful Termination (36)                        Other Judicial Review (39)
   Other Employment (15)                                 Review of Health Officer Order
                                                         Notice of Appeal-Labor
                                                            Commissioner Appeals
CM-010 [Rev. July 1, 20071                                                                                                                   Puga 2 of 2
                                                    CIVIL CASE COVER SHEET
                  Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 7 of 17 Page ID #:12




          SHORT TITLE:                                                                          CASE NUMBER
          Chang V. Alaska Airlines, Inc.

                               CIVIL CASE COVER SHEET ADDENDUM AND STATEMENT OF LOCATION
                               :RTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION
   This form is required pursuant to LASC Local Rule 2.0 in all new civil case filings in the Los Angeles Superior Court.
 Item I. Check the types of hearing and fill in the estimated length of hearing expected for this case:
   JURY TRIAL? 0 YES CLASS ACTION? ❑YES LIMITED CASE? ❑YES TIME ESTIMATED FOR TR1AL 5                                              ❑ HOURSi W'J DAYS
 Item II. Select the correct district and courthouse location (4 steps — If you checked "Limited Case", skip to Item III, Pg. 4):
 Step 1: After first completing the Civil Case Cover Sheet Form, find the main civil case cover sheet heading for your case in
 the left margin below, and, to the right in Column A, the Civil Case Cover Sheet case type you selected.
 Step 2: Check one Superior Court type of action in Column B below which best describes the nature of this case.
 Step 3: In Column C, circle the reason for the court location choice that applies to the type of action you have checked.
 For any exception to the court location, see Los Angeles Superior Court Local Rule 2.0.

                         I Applicable Reasons for Choosing Courthouse Location (see Column C below) I
         1. Class Actions must be filed in the County Courthouse, Central District.         6. Location of property or permanently garaged vehicle.
         2. May be filed in Central (Other county, or no Bodiiy Injury/Property Damage).    7. Location where petitioner resides.
         3. Loaafion where cause of action arose.                                           8. Location wherein defendant/respondent functions wholly.
         4. Location where bodily injury, death or damage occurred.                         9. Location where one or more of the parties reside.
         5. Location where perfonnance required or defendant resides.                       10. Location of Labor Commissioner Office.

 Step 4: Fill in the information requested on page 4 in Item III; com lete Item IV. Si n the declaration.
                     A                                                          B                                                         C
          Civtl Case Cover Sheet      Type of Action                                                                        Applicabte Reasons -
  ..            Category No.                                             (Check oniy one)                                    See Step 3 Above
   ~
  0
  F-              Auto (22)              ❑ 'A7100 Motor Vehicle - Personal Injury/Property DamagelWrongful Death
   0                                                                                                                       1..2..4.
   +•
   0
   ►      Uninsured Motorist (46)        ❑ A7110 Personal InjurylProperty Damage/Wrongful Death — Uninsured Motorist       1., 2., 4.

                                         ❑ A6070 Asbestos Property Damage                                                  2.
               Asbestos (04)             ❑ A7221 Asbestos - Personal InjuryNNrongful Death                                 2

            Product Liability (24)       ❑ A7260 Product Liability (not asbestos or toxiclenvironmental)                    1., 2., 3., 4., 8.


          Medical Malpractice (45)       ❑ A7210 Medical Malpractice - Physicians & Surgeons                                1., 2., 4.
                                         ❑ A7240 Other Professional Health Care Malpractice                                 1..2..4.
                                         ❑ A7250 Premises Liability (e.g., slip and fall)
                   Other
               Personal Injury           ❑ A7230 Intentional Bodily Injury/Property DamageNVrongful Death (e.g.,
              Property Damage               assault, vandallsm, etc.)                                                       1, 2 4
               Wrongful Death            ❑ A7270 Intentional Inftiction of Emotional Distress                               1 23
                    (23)
                                         0 A7220 Other Personal Injury/Property DamagelWrongful Death                       1., 2., 4.

    O
(D H'        Business Tort (07)          ❑ A6029 Other CommerciaUBusiness Tort (not fraud/breach of contract)               1., 2., 3.
 as
 o ~
a d           Civil Rlghts (08)          ❑ A6005 Civil RightslDiscrimination                                                1., 2., 3.
7 3           Defamation (13)
_ O                                      ❑ A6010 Defamation (slanderllibet)
~ O                                      ❑ A6013 Fraud (no contract)
                 Fraud (16)                                                                                              7
                                                                                                                         12..3.

a cao'
c E
O c6
Z C

         CIV 109 03-04 (Rev. 03106)                 CIVIL CASE COVER SHEET ADDENDUM                                                      IASC, rule 2.0
         LASC Approved                                 AND STATEMENT OF LOCATION                                                            Page 1 of 4
             Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 8 of 17 Page ID #:13




     SHORT TITLE:                                                                          CASE NUMBER
     Chang v. Alaska Airlines, Inc.


     Civil CaseCover
                                                                          B
                                                                     Type ofAction                                      Applicab e Reasons
     Sheet Category No.                                            (Check only one)                                      -See Step 3 Above

           Professional          ❑ A6017 Legal Malpractice                                                              1., 2., 3.
           Negligence
               (25)              ❑ A6050 Other Professional Malpractice (not medical or legal)


            Other (35)           ❑ A6025 Other Non-Personal Injury/Property Damage tort                                 2.,3.


      Wrongful Terminalion       ❑ A6037 Wrongful Termination                                                           1., 2., 3.
             (36)

        Other Employment         ❑   A6024 Olher Emplo
                                                     yment Complaint Case
               (15)
                                 ❑ A6109     Labor Commissicner Appeals                                                 10.

       Breach of Contract/       ❑ A6004 Breach of RentaULease Contract (not Unlavrful Detainer or wrongful eviction)   2..5.
             Warranty            ❑ A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
               (06)
                                                                                                                        2., 5.
         (not insurance)         ❑ A6019     Negligent Breach of Contract/Wananty (no fraud)                            1, 2 5
                                 ❑ A6028 Other Breach of ContracUWarranty (net fraud or negligence)
U
A
~
a+
c                                ❑ A6002     Collections Case-Seller Plaintiff                                          2., 5., 6.
0          Co[lections
V             (09)               ❑ A6012     Other Promissory Note/Collections Case                                     2..5.

       Insurance Coverage        ❑ A6015 Insurance Coverage (not complex)                                               1., 2., 5., 8.
               (18)

          Other Contract         ❑   A6009 Contractual Fraud                                                            1..2., 3., 5.
               (37)              ❑   A6031 Tortious Interference                                                        1., 2., 3., 5.
                                 ❑   A6027 Other Contract Dispute(not breachlinsurance/fraud/negligence)                1., 2., 3., 8.


             Eminent             ❑   A7300 Eminent DomainlCondemnation               Number of parcels                  2.
         Domainllnverse
        Condemnation 14
        Wrongful Eviction        ❑           Wrongful Eviction Case                                                     2., 6.
                                     A6023
             (33)


                                 ❑ A6018 Mortgage Foreclosure                                                           2., 6.
       Other Real Property
              (26)               ❑ A6032 Quiet Title                                                                    2, 6
                                 ❑ A6060 Other Real Property (not eminent domain, landlordltenant, foreclosure)


        Unlawful Detainer-
                                 ❑ A6021 Unlawful Detainer-Commercial (not drugs or wrongful evlclion)                  2., 6.
         Commerciai (31)

        Unlavafui Detainer-      ❑ A6020 Unlavoful Detainer-Residentiai (not drugs or wrongful eviction)                2., 6.
         Residenlial (32)

        Unlawful Detainer-       ❑ A6022 Unlavrful Detainer-Drugs                                                       2., 6.
           Drugs (38)

       Asset Forfelture (05)     ❑ A6108     Asset Forfeiture Case                                                      2., 6.
       Petition re Arbitration   ❑ A6115 Pefition to CompeUConfirmlVacate Arbitration                                   2„ 5,
                (11)



     CIV 109 03-04 (Rev.03106)               CIVIL CASE COVER SHEET ADDENDUM                                                 LASC, rule 2.0
     IASC Approved                              AND STATEMENT OF LOCATION                                                      Page 2 of 4
                Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 9 of 17 Page ID #:14




       SHORT TITLE:                                                                      CJ1SE NUMBER
       Chang v. Alaska Airlines, Inc.


                   A                                                   B                                              C
        Civil Case Cover Sheet                                  Type of Action                           Applicable Reasons -
              Category No.                                     (Check only one)                           See Step 3 Above

                                     ❑ A6151 Writ - Administrative Mandamus                             2„ 8,
            Writ of Mandate          ❑ A6152    Writ - Mandamus on Limited Court Case Matter            2

                  (02)               ❑ A6153    Writ - Other Limited Court Case Review                  2


         Other Judicial Review
                                     ❑ A6150    Other Writ lJudicial Review                             2., 8.
                 (39)

            AnlitrusUTrade
                                     ❑ A6003    Antitrustfrrade Regulation
            Regulation (03)

        Construction Defect (10)
                                     ❑ A6007 Construction defect                                        1., 2., 3.

         Claims Involving Mass
                                     ❑ A6006    Claims Involving Mass Tort                              1., 2., 8.
               Tort (40)

        Securitles Litigation (28)   ❑ A6035 Securities Litigation Case


              Toxic Tort             ❑ A6036 Toxic TorUEnvironmentai                                    1., 2., 3., 8.
          Environmental 30
         Insurance Coverage
                                     ❑ A6014 Insurance Coverage/Subrogation (complex case only)         1., 2., 5., 8.
         Claims from Complex
              Case (41)

                                     ❑ A6141 Sister State Judgment                                      2., 9.

                                     ❑ A6160 Abstract of Judgment                                       2„ 6,
              Enforcement
c c           of Judgment            ❑ A6107 Confesslon of Judgment (non-domestic relations)            2 y
E E
                  (20)               ❑ A6140 Administrative Agency Award (not unpaid taxes)             2 8
i~ 3
   ~
0                                    ❑ A6114 PetitionlCertificate for Entry of Judgment on Unpaid Tax
r-                                                                                                      2, 8
W O                                  ❑ A6112 Other Enfarcement of Judgment Case


               RICO (27)             ❑ A6033 Racketeering (RICO) Case


                                     ❑ A6030 Declarratory Refief Oniy                                   1., 2., 8.
            Other Complaints         ❑ A6040 Injunctive Relief Only (not domesticlharassment)           2_, 8,
         (Not Specified Above)
                                     ❑ A6011 Other Commercial ComP laint Case(non-tortJnon-comPlex)     1.,2.,8.
                   (42)              El A6000 Other Civil Complaint (non-tort/non-complex)              1., 2., 8.
2
        Partnership Corporation      ❑ A6113 Partnership and Corporate Govemance Case                   2„ 8,
            Govemance(21)

                                     ❑   A6121 Civil Harassment                                         2„ 3„ 9,
                                     ❑ A6123 Workplace Harassment                                       2,. 3, g,
                                     ❑ A6124 Elder/Dependent Adult Abuse Case                           2 3, y
            Other Petitions
                                     ❑ A6190 Election Contest                                           2.
         (Not Specified Above)
                                     ❑ A6110 Petition for Change of Name                                2., 7.
                   (43)
                                     ❑ A6170 Petitlon for Relief from Late Claim Law
                                                                                                                     8.
                                     ❑ A6100 Other Civil Petition
                                                                                                        2., 9.




       CIV 109 03-04 (Rev. 03/06)            CIVIL CASE COVER SHEET ADDENDUM                                         LASC, rule 2.0
       LASCApproved                             AND STATEMENT OF LOCATION                                                 Page 3 of 4
         Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 10 of 17 Page ID #:15




 SHORT TITLE:                                                                    CASE NUMBER
Chang v. Alaska Airlines, Inc.

Item III. Statement of Location: Enter the address of the accident, party's residence or place of business, performance, or
other circumstance indicated in Item Il., Step 3 on Page 1, as the proper reason forfiling 9n the court location you selected.

         REASON: CHECK THE NUMBER UNDER COLUMN C                  ADDRESS:
                                                                  1 World Way, Los Angeles, CA 90045
                  VUHICH APPLIES IN THIS CASE
    ❑1. 02. 03. 974. 05. 06. ❑7. ❑8. ❑9. 1110.
 CITY:                            STATE:       ZIP CODE:
Los Angeles                      CA             10,046


Item IV. Dec/arafion of Assignment I declare under penalty of perjury under the laws of the State of Califomia that the foregoing is
true and correct and that the above-entitled matter is properly filed for assignment to the stanley rtosk        courthouse in the
central                     District of the Los Angeles Superior Court (Code Civ. Proc., § 392 et seq., and LASC Local Rule 2.0,
subds. (b), (c) and (d)).



Dated: April    13 , 2020                                                    A~                    -e-~
                                                                                 (SIGNATURE OF ATTORNEYIFILING ARTY)




         PLEASE HAVE THE FOLLOV1fiNG I T ENi:i CC'inflPLETi E^v i►N^v REA~.^.Y T.^. QE FILEO IA! [?RDER TO
                           PROPERLY COMMENCE YOUR NEW COURT CASE:

    1. Original Complaint or Petition.
    2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
     3. Civil Case Cover Sheet form CM-010.
     4. Complete Addendum to Civil Case Cover Sheet form LASC Approved CIV 109 03-04 (Rev. 03106).
     5. Payment in full of the filing fee, unless fees have been waived.
    6. Signed order appointing the Guardian ad Litem, JC form 982(a)(27), if the plaintiff or petitioner is a minor
       under 18 years of age, or if required by Court.
     7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
        must be served along with the summons and complaint, or other initiating pleading in the case.




CIV 109 03-04 (Rev. 03106)            CIVIL CASE COVER SHEET ADDENDUM                                                  LASc, rule 2.0
LASC Approved                            AND STATEMENT OF LOCATION                                                        Page 4 of 4
                     Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 11 of 17 Page ID #:16
                                                                                20STCV15085
                                   Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Daniel Crowley



Electronically F ED by Superior Court of California, County of Los Angeles on 04/20/2020 03:05 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel,Depu[y Clerk

           1     Edward W. Hess, Jr. (SBN: 81902)
                 Phillip B. Nghiem (SBN: 291525)
           2
                 HESS & NGHIEM
           3     550 Parkcenter Drive Suite 105
                 Santa Ana, California 92705
           4     Tel: (657) 333-5726
           5     Fax: (877) 488-3234
                 Attorneys for Plaintiffs Edgar Chang, Sophia Chang, Sean Chang
           6
           7
                                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
           8
                                                 IN AND FOR THE COUNTY OF LOS ANGELES
           9
         10
         11      Sean Chang, a minor, by and through his
                                                                                               CASE NO. 2 O S T C~%l 'I 5 00 5
         12      Guardian ad litem Edgar Chang; Edgar Chang;
                 and Sophia Chang.
         13                                                                                         COMPLAINT FOR DAMAGES:
         14                 Plaintiffs,
                                                                                               1. Negligence
         15                 vs.
                                                                                               2. Negligent Infliction of Emotional
                                                                                                  Distress
         16
                I Alaska Airlines, Inc., and Does 1-15, inclusive.
         17
                            Defendants.
         18
                             Plaintiffs, Sean Chang, by and through his Guardian ad litem Edgar Chang, Edgar
         19
                 Chang, and Sophia Chang, allege as follows:
         20
                                                                                               I.
         21
                                                                         GENERAL ALLEGATIONS
         22
                            1.         Plaintiffs are ignorant of the true names and capacities of Defendants sued in this
         23
                 Complaint as DOES 1 to 15, inclusive, and therefore Plaintiffs sues these Defendants by these
         24
                 fictitious names. Plaintiffs are informed and believe and thereon alleges that each of the
         25
                 Defendants designated herein as a DOE is negligently, carelessly, and tortuously responsible in
         26
                 some manner for the events and happenings herein referred to and proximately causing injury
         27
                 and damages to Plaintiffs as herein alleged. Plaintiffs will amend this Complaint to allege the
         28
                 true names and capacities of the Defendants "DOE" when the same are ascertained.
         29

                                                                         Page 1
                                                                 COMPLAINT FOR DAMAGES
       Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 12 of 17 Page ID #:17




 1          2.      Plaintiffs are informed and believes and upon such information and belief allege
 2   that at all times herein mentioned, Defendants, and each of them , were the agents, servants, and
 3   employees of each of the remaining Defendants, and in doing the things alleged in this
 4   Complaint, were acting within the course, scope, purpose and authority of said agency and
 5 employment.
 6          3.      Plaintiffs are informed and believes and thereon alleges that Defendant Alaska
 7   Airlines, Inc. is, and at all times relevant was, a corporation organized and existing under the
 8   laws of the State of Alaska, maintaining its principal place of business in the State of
 9   Washington, and registered to do business in California and was engaged in business within the
10   County of Los Angeles.
11          4.      The incident giving rise to the action occurred in the City of Los Angeles, County
12   of Los Angeles, State of California, and within the jurisdiction of the Court.
13          5.      Plaintiff Sean Chang (sometimes hereinafter "Sean") is a minor child and brings
14   this action through, his father Edgar Chang in accordance with the appointment of Edgar Chang
15 , to ser•ie as fivardian ad Litem for Sean Chang pursuant to application filed with this Court
16 contemporaneous with the filing of this Complaint. Plaintiff Sophia Change is Sean's mother.
17                                                    II.
18                        FIRST CAUSE OF ACTION FOR NEGLIGENCE
19      BY PLAINTIFF SEAN CHANG BY AND TIiROUGH HIS GUARDIAN AD LITEM
20
                                             EDGAR CHANG
21
                                          (Against All Defendants)
22
            6.      Plaintiff Sean Chang repeats and realleges the allegation of paragraphs 1-5 of
23
     this Complaint as if the same were set forth at length at this place.
24
            7.      On or about May 17, 2018, at approximately 3:00 p.m., Plaintiffs were lawfully
25
     upon the premises of a customer convenience lounge ("the Lounge"), located on the premises of
26
     Los Angeles International Airport.
27
28
            8.      Plaintiffs are informed and believe and thereon allege that Defendants Alaska
29

                                              Page 2
                                      COMPLAINT FOR DAMAGES
              Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 13 of 17 Page ID #:18
}




     1   Airlines, Inc. and DOES 1-14, inclusive, operated, managed, owned, controlled, maintained and
     2   staffed the Lounge.
     3           9.     While inside the Lounge, Sean was offered a cookie by Defendant DOE 15 who,
     4   by appearance and action, appeared to be a member of the Lounge staff . Before accepting the
     5   cookie, Sean asked DOE 15 if the cookie contained nuts, since Sean is allergic to tree nuts.
     6   Defendant DOE 15 replied that the cookie did not contain nuts and in reliance on that
     7   representation Sean accepted the cookie and began to eat it.
     8           10.    After eating the cookie, Sean immediately experience a severe allergic reaction.
     9           11.    Plaintiffs are informed and believe and based on such information a.nd beli
    10 allege that the cookie offered to and accepted by Sean did in fact contain tree nuts there
    11 causing Sean to experience the severe allergic reaction previously alleged. The representation
    12 I Defendant DOE 15 that the cookie offered to Sean was free from nuts was negligent, dangerc
    13 careless and recklessness as it is widely-known that certain persons, particularly minors such
    14   Sean, are extremely allergic to tree nuts which , if ingested, can cause severe allergic reactic
    15   known medically as anaphyiactic shock, a painfial, debilitasting and life-threatening condition.
    16
                 12. As a result of the severe allergic previously alleged, Sean was injured in his heal
    17
         strength and activity, and sustained injuries to his body and person all of which have caused a
    18
         continue to cause him great mental distress, physical pain and suffering all to his damage in
    19 amount to be shown according to proof at trial but in excess of the minimum jurisdictioi
    20
        amount of the Court.
    21
               13.     As a proximate result of the negligence , carelessness and recklessness
    22
        Defendants, and each of them, Sean necessarily required the services of physicians and surge
    23
        for medical examination, treatment and care of his injuries and thereby incurred medical
    24
        incidental expenses and may have to incur additional like expenses in the future, all in amoi
    25
        which will be shown according to proof at trial.
    26
    27
         //
    28
    29

                                                 Page 3
                                         COMPLAINT FOR DAMAGES
                Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 14 of 17 Page ID #:19
♦




     1                                    SECOND CAUSE OF ACTION
     2                     NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
     3                     BY PLAINTIFFS EDGAR CIiANG AND SOPI3IA CHANG,
     4                                         (Against All Defendants)
     5             14.    Plaintiffs Edgar Chang and Sophia Chang repeat and reallege the allegations of
     6     paragraphs 1-5, and 7-11 inclusive of this Complaint as if the same were set forth at length at t
     7 place.
     8             15.    Plaintiffs Edgar Chang and Sophia Chang contemporaneously observed the
     9     anaphylactic shock reaction suffered by Sean as previously alleged.
    10             16.    As a result thereof, Plaintiffs Edgar Chang and Sophia Chang suffered emotional
    11     shock which caused severe emotional distress all to their damage in an amount to be show
    12     according to proof but in excess of the jurisdictional minimum of this court.
    13             Wherefor Plaintiffs pray for judgment against Defendants as follows:
    14                                  FIRST CAUSE OF ACTION
    15             1.     For general da.*nages according to proof;
    16             2.     For medical, hospital, and related expenses according to proof;
    17                    For costs of suit herein incurred and;
                   3.
    18
                   4.     For such other and further relief as the Court may deem proper.
    19
                                        SECOND CAUSE OF ACTION
    20
                   1.     For general damages according to proof;
    21
                   2.     For costs of suit herein incurred and;
    22
                   3.     For such other and further relief as the Court may deem proper.
    23
    24
           //
    25
           //
    26
           //
    27 '
           //
    28
           //
    29

                                                   Page 4
                                           COMPLAINT FOR DAMAGES
         Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 15 of 17 Page ID #:20




 1     Dated: April 13, 2020                  Respectfully Submitted
 2
 3                                                     &N
 4
 5                                      by,
                                               Edward W. Hess, Jr.; F
 6                                             Attorneys for Plaintiffs
 7
 8
 9
10
11 I
12
13
14
, G
1J

16
17
18
19
20
21
22
23
24
25
26
27
28
29

                                       Page 5
                               COMPLAINT FOR DAMAGES
             Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 16 of 17 Page ID #:21

                                                                                                      Reserved for Clerk's File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                           FI LE D
 Spring Street Courthouse                                                                            S„pwbj Court of CaEfot,fia
 312 North Spring Street, Los Angeles, CA 90012                                                        Cau"tyat LaL.Ang91-2s
                                                                                                           04/200,02,0
                    NOTICE OF CASE ASSIGNMENT                                                SM&d P. ca&—.,              05=~ff1aa& o1Uw

                             UNLIMITED CIVIL CASE

                                                                                      CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 20STCV15085

                              THIS FORM IS TO SE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNBD JUDGE                  DEPT       ROOM                  ASSIGNED JUDGE                        DEPT             ROOM
         Daniel M. Crowley                     28
                                                                       L:,-
                                                                         -                                         I




    Given to the PlaintiIriC-osS-Col„plait,at,t/Attot-ney ot'Recol-d   Sherri R. Carter, Executive Officer / Clerk of Court
    on 04/20/2020                                                             13y M. Barel                                              Deputy Clerk
                  ( Date )
LACIV 190(Rev6/18)            NOTICE OF CASE ASSIGN1111ENT — UNLI6VIITED CIVIL CASE
LASC Approved 05/06
             Case 2:20-cv-06245 Document 1-1 Filed 07/14/20 Page 17 of 17 Page ID #:22

                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January l, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUSCONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status cotiference not niore than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiaiy issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed ar.d served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, couwisel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to tlie jury panel as reduired
by Cliapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Cliapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduetion. Careful reading and
compliance witli the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

YProvisionally Comnlex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex witliin the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LAC IV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT - UNL.INIITED CIVIL CASE
LASC Approved 05/06
